Title: [Diary entry: 14 November 1787]
From: Washington, George
To: 

Wednesday 14th. Thermometer at 56 in the Morning—66 at Noon and 67 at Night. Clear and very mild in the morning. Cloudy afterwards with slight sprinklings of Rain. Wind at So. West. Rid to the Ferry, Frenchs, Dogue run & Muddy hole. At the Ferry 3 plows were at Work. All the other hands except the Ferry men had gone to Muddy hole. At French’s they had got done abt. ⅔ of the Stack of Barley and were treading of it. Finding the weather unsettled ordered that which was tread out and the other part in the Stack to be well covered. The Plow horses being employed in treading the Plows were stopped this day. At Dogue run 4 plows were at work—the other hands about the Potatoes. At Muddy hole all hands, except the 3 plow people (who were plowing) together with the House people & those from the Ferry were digging Potatoes in No. 1 by the quarter, having yesterday afternoon finished the Corn grd.—The quantity of wch. exclusive of those wch. grew on the 10 Acre cut amounted to 54½ bushels of red and 59½ of white and added thereto makes 84½ of White and 77¼ of red—in the whole 161¾ Bushels from every 4th. interval between the Corn Rows. Recd. this evening, the last of the Potatoes from the Neck; amounting in the whole, to 181 Bushels; whereof 42 grew in the EAsternmost cut of Corn in field No. 3—every 3d. row betwn. the Corn—39 in the Southernmost cut on the river every 4th. row and the remainder (100 Bushls.) in the Farm yard cut. From the whole of this there came only 21 bushls. of red from seed which had got intermixed (it is presumed at planting) with the White. From this place also came 56½ Bushls. of spring Barley which grew near the Barn in front of the Overseers House in grd. which had been in Turnips last year and might be about 4 acres. 31 Bushels of sound and good Pease were also brought home from thence; and 7½ more of those which had been bit by the frost in a great degree too some of them. These Pease came from the Field No. 3 between the 3d. Corn row in the first mentioned cut & the 4th. of the other two cuts—in like manner the Potatoes—the whole field containing 130 acres.